Title: John Adams to Abigail Adams, 2 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feby. 2. 1777
     
     Last Evening We arrived safe in this Town after the longest Journey, and through the worst Roads and the worst Weather, that I have ever experienced. My Horses performed extreamly well.
     Baltimore is a very pretty Town, situated on Petapsco River, which empties itself into the great Bay of Cheasapeak. The Inhabitants are all good Whiggs, having sometime ago banished all the Tories from among them. The Streets are very dirty and miry, but every Thing else is agreable except the monstrous Prices of Things. We cannot get an Horse kept under a Guinea a Week. Our Friends are well.
     
     The continental Army is filling up fast, here and in Virginia. I pray that the Massachusetts may not fail of its Quota, in Season.
     In this Journey, We have crossed four mighty Rivers, Connecticutt, Hudson, Delaware, and Susquehannah. The two first We crossed upon the Ice, the two last in Boats—the last We crossed, a little above the Place where it empties into Cheasapeak Bay.
     I think I have never been better pleased with any of our American States than with Maryland. We saw most excellent Farms all along the Road, and what was very striking to me, I saw more sheep and more flax in Maryland than I ever saw in riding a like Distance in any other State. We scarce passed a Farm without seeing a fine flock of sheep, and scarce an House without seeing Men or Women, dressing Flax. Several Times We saw Women, breaking and swingling this necessary Article.
     I have been to Meeting, and heard my old Acquaintance Mr. Allison, a worthy Clergyman of this Town whom I have often seen in Philadelphia.
    